UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1570


STEVEN BENEZRA, individually; MELISSA YORK, individually,

                Plaintiffs - Appellants,

          v.

ZACKS INVESTMENT RESEARCH, INC., inclusive, individually;
ZACKS INVESTMENT MANAGEMENT, INC., inclusive, individually;
LEONARD HARVEY ZACKS, inclusive, individually; BENJAMIN LAIB
ZACKS,   inclusive,  individually;   MITCHEL  ETHAN   ZACKS,
inclusive, individually,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cv-00596-TDS-LPA)


Submitted:   November 30, 2012            Decided:   December 13, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul A. Demontesquiou, THE LAW OFFICES OF WALSH & DEMONTESQUIOU,
Marvin, North Carolina, for Appellants.      Tobias S. Hampson,
David N. Jonson, WYRICK, ROBBINS, YATES & PONTON, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Steven Benezra and Melissa York seek to appeal the

district    court’s        order   denying      their   request       for    a    hearing,

compelling        arbitration,        and       staying        the        case     pending

arbitration.           Section 16 of the Federal Arbitration Act governs

appellate review of arbitration orders.                      9 U.S.C. § 16 (2006).

Section 16(a)(3) provides that “[a]n appeal may be taken from

.   .   .   a    final     decision   with      respect       to     an    arbitration.”

However, § 16(b)(1) provides that “an appeal may not be taken

from an interlocutory order . . . granting a stay of any action

under section 3 of this title.”                   The order Benezra seeks to

appeal is not a final decision with respect to an arbitration,

but rather an interlocutory order granting a stay.                               See Green

Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 87 n.2 (2000).

Accordingly, we dismiss the appeal for lack of jurisdiction.                            We

dispense        with     oral   argument     because         the    facts    and     legal

contentions       are    adequately   presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                            2